Citation Nr: 1313122	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  10-35 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for right knee degenerative joint disease.

2.  Entitlement to service connection for left knee degenerative joint disease.

3.  Whether new and material evidence has been received to reopen service connection for a low back disability and, if so, whether service connection is warranted.

4.  Entitlement to service connection for hemangiomas, also claimed brain and spinal tumors, to include as due to exposure to an herbicide agent.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for hepatitis C.   

7.  Entitlement to service connection for a respiratory disorder.

8.  Entitlement to service connection for gastroparesis, to include as secondary to service-connected diabetes mellitus.

9.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

10.  Entitlement to an increased disability rating for diabetes mellitus type II, in excess of 20 percent prior to June 16, 2011, and in excess of 40 percent from June 16, 2011.

11.  Entitlement to helpless child benefits for [redacted] (S.L.W.) on the basis of permanent incapacity for self-support for prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1969 to February 1972.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from April 2004, October 2006, and October 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran testified at March 2012 Board videoconference hearing; the hearing transcript is of record.  

The Veteran submitted a claim for service connection for emphysema in December 2003.  In a subsequent April 2004 statement in support of the claim, the Veteran described a history of bronchitis and upper respiratory infections.  The Board has, therefore, recharacterized the issue on appeal as entitlement to service connection for a respiratory disorder.  The Board notes that the RO previously denied service connection for an immunoglobulin (IGA) deficiency with chronic bronchitis in August 1989.  The Veteran subsequently submitted a new claim, asserting that his IGA deficiency with chronic bronchitis was due to Agent Orange exposure in service.  The claim for service connection an IGA deficiency due to Agent Orange exposure was deferred in October 1989 and November 2001, and was denied in May 2002.  The Board finds that the Veteran has submitted a new claim for service connection for a respiratory disorder, which can be distinguished from the previously denied claims for service connection for an IGA deficiency with bronchitis, and for an IGA deficiency claimed as due to Agent Orange exposure.  Additionally, the RO considered the present claim for service connection for bronchitis/emphysema on the merits in the April 2004 rating decision which is on appeal.  For these reasons, the Board finds that the December 2003 claim is a new claim for service connection for a respiratory disorder, and not a claim to reopen service connection for an IGA deficiency with bronchitis, and the Board will consider the appeal on the merits. 

The issue of entitlement to service connection for gastroparesis, to include as secondary to service-connected diabetes mellitus, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not have chronic right or left knee symptoms in service, or continuous right or left knee symptoms since service separation. 

2.  Arthritis of the bilateral knees did not manifest in service or within one year of service separation.

3.  Currently diagnosed right and left knee degenerative joint disease is not related to service.

4.  In an unappealed May 2002 rating decision, the RO denied service connection for a low back disability.  

5.  The Veteran did not submit a timely notice of disagreement to the May 2002 rating decision, and no additional evidence addressing that claim was received within one year of the May 2002 denial.  

6.  Evidence received since the May 2002 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability.

7.  The Veteran did not have chronic low back symptoms in service or continuous low back symptoms since service separation.

8.  Arthritis of the lumbar spine did not manifest in service or to a compensable degree within one year of service separation.

9.  A currently diagnosed low back disability, to include chronic lumbar strain and degenerative joint disease, is not related to service.  

10.  The Veteran served in the Republic of Vietnam from August 1979 to May 1971 and is presumed to have been exposed to herbicides.

11.  The Veteran did not exhibit symptoms or a disability related to hemangiomas, claimed as brain and spinal tumors, in service.

12.  Hemangiomas and other benign tumors of the lumbar spine are not related to service or to herbicide exposure in service.

13.  The Veteran was seen on one occasion for intermittent tension headaches in service.

14.  Currently diagnosed headaches are not etiologically related to service

15.  The Veteran did not exhibit symptoms or disability related to hepatitis C in service.

16.  Hepatitis C is not etiologically related to service.  

17.  The Veteran did not exhibit symptoms or a disability related to a respiratory disorder in service.

18.  A currently diagnosed respiratory disorder is not etiologically related to service. 

19.  Hypertension was not incurred in service and did not manifest to a compensable degree within one year of service separation.

20.  Hypertension is not caused by, the result of, or aggravated by service-connected diabetes mellitus.  

21.  Prior to June 16, 2011, diabetes mellitus type II, was managed by insulin, the use of oral hypoglycemic agent and restricted diet; prior to June 16, 2011, regulation of activities was not required to control diabetes. 

22.  From June 16, 2011, diabetes mellitus type II, was managed by insulin, the use of oral hypoglycemic agent, restricted diet, and regulation of activities; without episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.    

23.  The Veteran's daughter, S.L.W., was born on May [redacted], 1971, and attained the age of 18 on May [redacted], 1989. 

24.  S.L.W. was married in or after 1996.  

25.  S.L.W.'s marriage was not terminated prior to November 1, 1990, and was terminated by divorce or death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a degenerative joint disease of the right knee are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012). 

2.  The criteria for service connection for degenerative joint disease of the left knee are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012). 

3.  The May 2002 rating decision which denied service connection for a low back disability became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

4.  The evidence received subsequent to the May 2002 rating decision is new and material to reopen service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2012).

5.  The criteria for service connection for a low back disability are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2012). 

6.  The criteria for service connection for hemangiomas, also claimed as brain or spinal tumors, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309(e) (2012). 

7.  The criteria for service connection for headaches are not met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

8.  The criteria for service connection for hepatitis C are not met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2012).  

9.  The criteria for service connection for a respiratory disorder are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012). 

10.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2012).

11.  Prior to June 16, 2011, the criteria for an increased evaluation in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2012). 

12.  From June 16, 2011, the criteria for an increased evaluation in excess of 40 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2012). 

13.  The criteria for entitlement to helpless child benefits on the basis of permanent incapacity for self-support are not met. 38 U.S.C.A. §§ 101(4)(A), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.57, 3.356 (2012). 



	(CONTINUED ON NEXT PAGE)





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Id.

In February 2004, March 2004, May 2006, April 2007, and June 2007 letters, the RO provided preadjudicatory notice to the Veteran regarding what information and evidence is needed to substantiate the claims on appeal, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  

While the February 2004 and March 2004 notice letters, which addressed service connection for emphysema bronchitis, hypertension, and an increased rating for diabetes mellitus, did not include provisions for disability ratings and for the effective date of the claim, the RO cured the VCAA notice deficiency by issuing the corrective notice in March 2006 and by readjudicating the case in a August 2010 statement of the case.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a statement of the case or supplemental statement of the case can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Id.  The May 2006, April 2007, and June 2007 VCAA notice letters included provisions for disability ratings and for the effective date of the claim.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  With respect to new and material evidence claims, VA must notify a claimant of the evidence and information that is necessary to (1) reopen a claim, and (2) establish entitlement to the underlying claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2012); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA notice must include an explanation of the meaning of both "new" and "material" evidence, and must describe the particular type of evidence necessary to substantiate any service connection elements found to be insufficiently shown at the time of the prior final denial.  

The June 2007 preadjudicatory VCAA notice letter provided notice addressing the new and material evidence claim, and described the evidence necessary to substantiate the claim for service connection for a low back disability consistent with Kent, including notice as to the basis of the prior final decision.  The June 2007 letter provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, including service connection for a low back disability.  The Veteran was afforded an opportunity to present evidence and argument on the merits of this claim, and the arguments and evidence presented by the Veteran, including hearing testimony, addressed the merits of the claim for service connection for a low back disability.  Therefore, the Board finds that it may Board may proceed with adjudication of the appeal on the merits without prejudice to the Veteran.   

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, VA and private treatment records, VA examinations, SSA medical records, and the Veteran's statements and testimony.  

The Veteran was afforded VA examinations to address service connection for headaches in February 2011, and for degenerative joint disease of the knees, and for a low back disability, including claimed hemangiomas present in the lumbar spine, in September 2011.  April 2004 and November 2010 VA examinations addressed the claim for service connection for hypertension, to include as secondary to diabetes mellitus.  38 C.F.R. § 3.159(c)(4) (2012).  April 2004 and November 2010, VA examinations addressed the claim for an increased rating for diabetes mellitus.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions obtained are adequate as they were predicated on an examination and interview of the Veteran, a review of the claims file to include relevant findings from service treatment records and post-service treatment records, considered the Veteran's lay statements with regard to his in-service history and present symptoms, and the VA examiners provided adequate rational for the opinions rendered based on an accurate factual history consistent with the Board's own findings.  Additionally, the Board finds that VA examinations addressing diabetes mellitus are adequate for rating purposes.  For these reasons, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Veteran has not been afforded a VA medical examination with respect the claims for service connection for hepatitis C and a respiratory disorder; however, the Board finds that a VA examination is not necessary in order to decide these issues.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Because the weight of the evidence demonstrates that the Veteran had no in-service injury, symptoms, or disease related to hepatitis C or a respiratory disorder, and the weight of the evidence does not indicate that the Veteran's currently diagnosed disabilities may be associated with service, there is no duty to provide a VA medical examination.  Absent evidence of an in-service event, injury, or disease to which a competent medical opinion could relate the claimed disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection.  See 38 U.S.C.A. § 5103A (a)(2) (West 2002); 38 C.F.R. § 3.159(d).

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, or even symptoms, referral of this case to obtain an examination and/or an opinion as to the etiology of claimed hepatitis C and a respiratory disorder would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the aforementioned disabilities and service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).

The Veteran's daughter has not been afforded a VA examination in connection with the claim permanent incapacity for self support prior to attaining 18 years of age; however, the Board finds that a VA examination not necessary to decide the claim because the claim for helpless child benefits is precluded as a matter of law based on S.L.W.'s former marital status.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2012).  

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims, and to respond to VA notices.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the arthritis and hypertension are chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) applies to the claims for service connection for degenerative joint disease of the left and right knees, a low back disability, and hypertension.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that the Veteran does not have currently diagnosed arthritis of the lumbar spine.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

The remaining disabilities at issue (hemangiomas, also claimed as spinal tumors, headaches, hepatitis C, and a respiratory disorder) are not chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker, supra.

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis and hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310  were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Thus, in order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e).  
 
The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630 -41 (2003); 64 Fed. Reg. 59,232 -243 (1999); 61 Fed. Reg. 57,586 -589 (1996).  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171   (1998).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

At the outset, it is noted that the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate. 

A Bilateral Knee Disability 

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that the weight of the evidence does not establish that degenerative joint disease of the bilateral knees is related to service.  

A September 2011 VA examination shows that the Veteran has current knee pain with normal knees shown bilaterally on x-rays.  Medical evidence of record shows that the Veteran had a past history of right knee chrondromalacia patella in 1987, a left knee medial meniscus tear which was surgically treated in 1990, and bilateral capsulitis/degenerative osteoarthritis in 2001.  VA and private treatment records, dated from 2007 to present, do not reflect current treatment for a right or left knee disability.  Because degenerative osteoarthritis was diagnosed via a bone scan in 2001, resolving the benefit of the doubt on the question of a current diagnosis, the Board finds that the Veteran has currently diagnosed arthritis in the bilateral knees.  

The Board finds that the Veteran did not exhibit chronic symptoms related to either the right or left knee in service, or continuous symptoms post- service.  Service treatment records do not reflect any treatment, diagnoses, or complaints referable to the knees at any time in service.  A January 1972 separation examination does not describe any treatment, diagnoses, complaints or injury to the either knee.  The Veteran has not otherwise identified the presence knee symptoms in service.  The earliest post-service evidence of a right knee disability, lay or medical, was in 1987, 15 years after service separation.  The earliest post-service evidence of a left knee disability, lay or medical, was in 1990, 18 years after service separation.  In that regard, the Veteran had a normal musculoskeletal evaluation during a March 1981 VA Agent Orange examination with no complaints noted.  The Veteran was seen years later for right knee pain and swelling in 1987 and was diagnosed with chondromalacia of the right patella.  The Veteran was seen for a left knee injury in 1990 when he was reported to be running and fell.  The Veteran underwent arthroscopic surgery on the left knee in 1990, which revealed a small tear in the medial meniscus and cartilaginous degeneration of the medial plateau of the medial aspect.  

Private treatment records dated in May 2001 show that the Veteran reported participating in multiple assaults from helicopters as well as doing multiple jumps, and reported having pain in his knees in service.  Private treatment records reflect a diagnosis of capsulitis /degenerative arthritis of both knees in 2001, and this diagnosis was confirmed by an August 2001 bone scan.  

The Veteran contends that a current bilateral knee disability is related to duties in service which required jumping from helicopters, and he has provided testimony at his hearing in this regard.  The Veteran has identified physical duties in service, including running and jumping out of helicopters, consistent with his service in Vietnam as a radio operator.  The Veteran has identified immediate knee pain in service associated with these helicopter jumps.  The Board finds, however, that the Veteran has not credibly identified chronic knee pain in service and the weight of the competent, credible, and probative evidence of record does not establish a nexus between a current bilateral knee disability and the Veteran's in-service duties and reported in-service knee pain.  

The Veteran was afforded a VA examination in September 2011.  The September 2011 VA examiner reviewed the claims file and interviewed the Veteran.  The VA examiner identified pertinent in-service duties described by the Veteran, which included running three to five miles a day and jumping out of helicopters.  The Veteran reported that he thinks this is when his knee problems started.  The examiner also noted pertinent findings from the record, to include enlistment and separation examination reports which showed no knee or back pathology, and a post-service treatment report diagnosing probable chondromalacia patella on the right in April 1987.  A physical examination was completed and x-rays completed that day were reviewed.  

The VA examiner opined, based on a review of the claims file and consideration of the Veteran's lay statements, that a current bilateral knee condition was not related to or the result of military service, to include jumping out of helicopters.  The VA examiner reasoned that service treatment records did not support a bilateral knee condition during service, and medical record did not show complaints of knee problems until years after service.  The Board finds that the opinion provided by the VA examiner is probative as it was based on objective findings as shown by the record, as well as the Veteran's credible reports describing his duties in service, and accordingly, the Board finds that the medical opinion rendered was based upon a full and accurate factual premise.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the September 2011 VA opinion provides competent, credible, and probative evidence which shows that a claimed left and right knee disability is not etiologically related to service.  

The Board finds that while the Veteran has reported knee pain in service associated with helicopter jumps, ,he has not provided credible evidence of continuity of symptomatology in the knees.  In this regard, the Veteran's statements as to the duration or persistence of knee pain tend to be vague, and are inconsistent with the findings from the contemporaneous service treatment records and the post-service treatment records showing no complaints related to knee pain during a separation examination or a post-service Agent orange examination, and the Board finds that his more recent statements with regard to continuity of symptomatology, or in-service onset, were made for compensation purposes and are not credible.  

Insomuch as the Veteran asserts that his current knee problems are related to service, the Board finds, absent a showing of any specific injury, chronic symptoms in service or continuing symptoms for over 15 years thereafter, that the Veteran is not competent to relate a claimed left or right knee disability to service.  While the Veteran is competent to describe his physical duties in service, he does not have medical expertise and cannot provide a competent opinion regarding diagnosis and causation.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In light of the probative medical opinion evidence provided by the September 2011 VA examiner, the Board finds that the Veteran's assertion with regard to causation is of little probative value.  

For the reasons discussed above, the Board finds that the weight of competent, credible, and probative evidence of record shows that a claimed right and left knee disability was not incurred in service.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.

Reopening Service Connection for a Low Back Disability

The RO previously considered and denied a claim for service connection for a low back disability in an unappealed May 2002 rating decision.  The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). 

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

The RO denied reopening of service connection for a low back disability in May 2002, finding that the condition was neither incurred in or caused by service.  Thus, the Board finds that new and material evidence in this case must tend to show that a currently diagnosed low back disability was incurred in service, or must otherwise establish a nexus between a currently diagnosed low back disability and service.

Evidence received subsequent to the May 2002, rating decision, pertinent to the claim for service connection for a low back disability, includes VA treatment records, private treatment records, a September 2011 VA examination and opinion, lay statements from the Veteran, and March 2012 Board hearing testimony.  The Board finds that this evidence is new, as it was not previously of record.  

VA and private treatment records reflect diagnoses of lumbar strain, multilevel degenerative disc disease, and low back pain with arthritis; however, as a low back disability was already indicated at the time of the May 2002 rating decision, this evidence is not material but relates only to a fact that has already been substantiated.  VA and private treatment records do not address the question of in service incurrence.  

The Board finds that the Veteran's lay statements and testimony attesting to jumping out of helicopters in service, attest to an in-service injury or event to which the claimed low back disability may be related.  See Justus, supra.  The Board finds that the Veteran's statements also triggered VA's duty to assist, and thus should be treated as new and material evidence.  In that regard, based on the Veteran's statements, the RO requested a VA examination and opinion, obtained in September 2011, to assist in determining whether a currently diagnosed low back disability is related to jumping out of helicopters in service.  See Shade, 24 Vet. App. at 118 (in determining whether a claim is to be reopened, VA should consider whether new evidence would trigger the VA Secretary's duty to assist or consideration of an alternative theory of entitlement).  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for a low back disability has been received.  See 38 C.F.R. § 3.156.

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the Court held that claims reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits.  Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. 
§ 7104(a) is the veteran's claim of entitlement to VA benefits.  The Court held, however, that when the Board addresses in its decision a question that had not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby.  Id. at 394.

The Board finds that it may proceed with the adjudication of the claim for service connection for a low back disability on the merits without prejudice to the Veteran.  The RO has provided the Veteran notice as to the requirements for service connection for the claimed low back disability, as discussed above.  The Veteran has presented evidence and argument throughout the instant appeal, including during his videoconference hearing, addressing the merits of the claim for service connection.  For these reasons, the Board finds no prejudice to the Veteran based on de novo review.

Service Connection for a Low Back Disability (Other than Hemangiomas)

After reviewing all the lay and medical evidence, including the Veteran's statements and testimony, the Board finds that the weight of the evidence does not establish that a currently diagnosed low back disability is related to service.

A September 2011 VA examination shows that the Veteran has currently diagnosed lumbar strain, a February 2006 VA MRI reflects moderate disc degeneration in the lumbar spine, and a June 2005 private MRI report reflects degenerative joint disease of the lumbar spine.  

The Board finds that the Veteran did not exhibit chronic symptoms related to a low back disability in service.  Service treatment records do not reflect any treatment, diagnoses, or complaints referable to the back at any time in service.  A January 1972 separation examination report does not describe any treatment, diagnoses, complaints or injury to the back, and the examiner reported that there was no change in the Veteran's health since enlistment.  The Veteran has not otherwise identified the presence of back symptoms in service.  

The earliest post-service evidence of a chronic back disability was in 2001, significantly, 29 years after the Veteran's separation from service.  Arthritis did not manifest within one year of service separation.  The Veteran had a normal musculoskeletal evaluation during a March 1981 VA Agent Orange examination with no back complaints noted.  During a January 1987 VA examination, the Veteran complained of pain in various parts of the body, to include the back; however, no diagnosis was indicated at that time, and VA and private treatment records do not otherwise reflect any treatment or diagnosis for a back disability until 2001.  

Private treatment records dated in May 2001 show that the Veteran reported participating in multiple assaults from helicopters as well as doing multiple jumps in service.  The Veteran reported that he never injured his back, nor did he have back pain, but reported having pain in his knees.  The Veteran reported low back pain beginning three years prior.  May 2001 x-rays reflect mild degenerative changes with Schmorl nodes and anterior osteophytes in the lumbar spine.  A July 2001 MRI identified findings consistent with hemangioma right vertebral body of L4 and smaller focal hemangioma right vertebral aspect of the L3 vertebral body.  The Board will discuss service connection for hemangiomas separately in this decision.  The Veteran has not asserted that his back has been symptomatic since service.  For these reasons, the Board finds that low back symptoms have not been continuous since service separation.
 
The Veteran contends that his current low back disability is related to physical duties in service, including jumping out of helicopters, and he has provided testimony at his hearing in this regard.  The Board finds that the Veteran has credibly identified physical duties in service, including running and jumping out of helicopters, as these duties are consistent with his service in Vietnam.  The Board finds, however, that the weight of the competent, credible, and probative evidence of record does not establish a nexus between a current low back disability and the Veteran's in-service duties.  

The September 2011 VA examination included a review of the record and a discussion of the Veteran's in-service duties, to include running and jumping out of helicopters.  The VA examiner noted pertinent findings from the medical record.  A physical examination was completed, and the VA examiner ultimately opined, based on a review of the claims file and consideration of the Veteran's lay statements, that a lumbar spine disability was not related to or the result of military service, to include jumping out of helicopters.  The VA examiner reasoned that service treatment records did not support the finding of a low back condition in service, and medical record did not show complaints of back problems until years after service.  The Board finds that the September 2011 VA opinion is probative as it was based on objective findings as shown by the record, the Veteran's credible reports describing his duties in service, and adequate reasons and bases were provided for the opinion.  See Swann, 5 Vet. App. at 233; Reonal, 5 Vet. App. at 461.  

Insomuch as the Veteran asserts that his current back problems are related to jumping out of helicopters in service, the Board finds, absent a showing of any specific injury or symptoms in service, or continuing symptoms for 29 years thereafter, that the Veteran is not competent relate a claimed low back disability to service.  While the Veteran is competent to describe his physical duties in service, he does not have medical expertise and cannot provide a competent opinion regarding causation.  See Layno, 6 Vet. App. at 465.  In light of the probative medical opinion evidence provided by the September 2011 VA examiner, the Board has accorded little probative weight to the Veteran's assertions with regard to causation.  

For the reasons discussed above, the Board finds that the weight of competent, credible, and probative evidence of record shows that a low back disability was not incurred in service.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


(CONTINUED ON NEXT PAGE)




Hemangiomas and Headaches

After reviewing all the lay and medical evidence, including the Veteran's statements and testimony, the Board finds that the weight of the evidence is against the claim for service connection for hemangiomas, also claimed as brain and spinal tumors, and the weight of the evidence is against the claim for service connection for headaches.

The Veteran has currently diagnosed hemangiomas present in the brain and spinal column.  An October 2006 MRI of the brain revealed incidental findings of possible left pons cavernous hemangioma.  A September 2011 VA examination included a review of an August 2011 MRI of the lumbar spine.  The Veteran was diagnosed with hemangiomas at the body of L4 and pedicle of L4, and an enhancing nodule in the right side of the cuada equine which could be a schwannoma or neurofibroma.  

The Veteran contends that he has hemangiomas, which he describes as brain and spinal tumors, secondary to Agent Orange exposure in service.  During a March 2012 Board hearing, the Veteran testified that diagnosed hemangiomas are blood tumors, and contends that he has "brain aches" or sharp pains in his brain and back related to such.  He noted that he was treated for headaches back in the 1970s.  The Veteran's form DD-214 shows that he had service in Vietnam from August 1970 to May 1971; thus, the Veteran is presumed to have been exposed to an herbicide agent during service.  

The Board finds that currently diagnosed hemangiomas are not included in the indicated diseases associated with exposure to an herbicide agent, thus, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309(e).  Under 38 C.F.R. § 3.309(e), soft tissue sarcoma is subject to presumptive service connection.  A note to 38 C.F.R. § 3.309(e) provides that the term "soft tissue sarcoma" includes, in pertinent part, malignant hemangiopericytoma.  The Board finds, however, that the Veteran's diagnosed hemangiomas are not a malignant hemangiopericytoma or soft tissue sarcoma and they are, therefore, not subject to presumptive service connection.   A hemangioma is defined as "an extremely common benign tumor, occurring most commonly in infancy and childhood, made up of newly formed blood vessels."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 823 (30th ed. 2003).  The note to 38 C.F.R. § 3.309(e), does identify malignant schwannomas as a soft tissue sarcoma subject to presumptive service connection.  However, the Veteran's diagnosed enhancing nodule in the right side of the cuada equine, which a September 2011 VA examiner stated could be a schwannoma or neurofibroma, is not shown to be malignant; thus, the Board finds that presumptive service connection is not warranted for such.  Even though presumptive service connection is not warranted in this case, the Veteran is not precluded from establishing service connection a diagnosed disability with proof of direct causation.  See Combee, 34 F.3d at 1042. 

The Veteran contends that hemangiomas and headaches are related to service, and has testified that a current headache disability began in service in the 1970s.  As stated above, the Veteran has currently diagnosed hemangiomas in the brain and lumbar spine, and a possible schwannoma or neurofibroma in the lumbar spine.  The Veteran also has currently diagnosed chronic headaches.  A June 2009 letter from the Veteran's VA physician shows that the Veteran has currently diagnosed chronic headaches, and a current diagnosis of headaches, was also indicated by a February 2011 VA examiner.    

The evidence of record shows that the Veteran was treated for headaches on one occasion in service.  Service treatment records show that the Veteran reported having severe migraine headaches in November 1971.  The clinical treatment report noted that the Veteran had intermittent headaches, and assessed the Veteran with tension headaches.  A January 1972 separation examination, however, did not indicate any continuing complaints related to headaches.  Service treatment records do not reflect any symptoms or treatment for hemangiomas in service.

The earliest post-service evidence of a hemangioma was in 2001.  A May 2001 private MRI of the lumbar spine identified a coarse trabecular pattern over the L4 vertebral body, which likely represents hemangioma.  A June 2005 private MRI revealed a large hemangioma in the L4 vertebral body.  A November 2006 War Related Illness and Injury Study Center (WRIISC) evaluation, completed by the Veteran's VA physicians, noted that on an MRI of the brain and lumbar spine, the Veteran had L4 and S2 hemangiomas and a small hemangioma of the left aspect of the pons.  The report specified that these findings do not explain the Veteran's symptoms of pain and headaches.  The Veteran's physician discussed the hemangiomas during the WRIISC evaluation and stated that they were incidental findings on MRI, and the exact etiology is not known.  Although they were a concern to the Veteran, the WRIISC team attempted to reassure him that intervention was not need at that time.  

While the Veteran testified that his hemangioma results in "brain pain" and attributed in-service headaches to his hemangioma, based on findings from the WRIISC evaluation, showing that the presence of hemangiomas did not explain the Veteran's symptoms of pain or headaches, and showing that the exact etiology of the hemangiomas were unknown, the Board finds that the Veteran's headache symptoms were not symptoms of hemangiomas in service and are not symptoms of hemangiomas presently.  Hemangiomas were not diagnosed until 2001, 29 years after the Veteran's separation from service, and were not shown to be symptomatic at any time and did not require any medical intervention, as noted on the November 2006 WRIISC evaluation.  

The record does not otherwise establish a nexus between currently diagnosed hemangiomas and service.  The November 2006 WRIISC evaluation indicates that the etiology of the hemangiomas were unknown.  Similarly, a possible schwannoma or neurofibroma is not shown to be related to service, and was first identified at the time of the September 2011 VA examination, several decades after service separation.  

During a September 2011 VA examination of the spine, the VA examiner identified all currently diagnosed back disabilities, to include hemangiomas and an enhancing nodule in the right side of the cuada equine which could be a schwannoma or neurofibroma, identified on an August 2011 MRI.  The VA examiner opined, based on a review of the record that the diagnosed lumbar spine disability was not related to or the result of military service, reasoning that service treatment records did not support the finding of a low back condition in service, and medical record did not show complaints of back problems until years after service.  The Board finds that the September 2011 VA opinion is probative and tends to weight against the claim for service connection for hemangiomas or tumors in the spinal column.  

Insomuch as the Veteran, himself, asserts that hemangiomas are related to service, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the cause of  a disability such a hemangioma or other tumor of the spine, which is internal and non-symptomatic in this case, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Thus, the Board finds that the Veteran's lay assertions do not amount to competent evidence of a nexus and are of no probative value.  Absent competent, credible, and probative evidence indicating that hemangiomas or brain and spinal tumors, are related to service, the Board finds that the weight of the evidence is against the claim for service connection.  

With regard to the claim for service connection for headaches, medical evidence of record shows that the Veteran began to receive treatment for headaches, post-service, beginning in 1977, approximately 5 years after service separation.  A private treatment report shows that the Veteran was treated for headaches in 1977, post-service.  An October 1984 letter from the Veteran's private physician, Dr. A.H., also notes that the Veteran was treated for tension headaches in 1977.  While Dr. A.H. described treatment for various complaints post-service beginning in 1974, chronic headaches were not indicated until 1977.  A May 1985 VA examination shows that the Veteran reported having a history of headaches.  VA treatment records and VA examinations dated in 1988 reflect a history of migraines or headaches, and the Veteran had continued complaints of headaches 1988 and 1999.  

The Board finds that the weight of the evidence shows that currently diagnosed headaches were not incurred in service.  The Veteran was afforded a VA examination in September 2011 to address claimed headaches.  During the examination, the Veteran stated that he thinks his headaches started around 1970, and indicated that he had headaches since service.  He described his headaches as "brain headaches".  The VA examiner noted pertinent findings from the record and a physical examination was completed.  The Veteran was diagnosed with headaches, unrelated to military service.  The VA examiner opined that it was less likely as not that the Veteran's current headaches were the same as/or related to his headache during military service.  He reasoned that service treatment records showed one clinical visit for headache in November 1971.  He stated that records indicate that the isolated headaches resolved as there were no follow up complaints or doctor's visits regarding these headaches, and the Veteran's separation examination in January 1972 was negative for headaches.  He noted that there were no medical records showing that the Veteran was seen with headaches again until June 1977.  Therefore, he opined that current headaches were not related to the Veteran's one-time treatment for headaches in service.  The Board finds that the September 2011 opinion is probative as it was based on objective findings as shown by the record, as well as the Veteran's own reports describing headaches in service, and accordingly, the Board finds that the medical opinion rendered was based upon a full and accurate factual premise.  See Swann, 5 Vet. App. at 233; Reonal, 5 Vet. App. at 461.  

The Board finds that the Veteran is competent to report being treated for headaches in the 1970s, and the Board finds that the Veteran has been credible in identifying the presence of headaches in service as service treatment records tend to support the credibility his statement.  See Jandreau, 492 F.3d at 1376-77 (lay evidence can be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  The Board finds that the Veteran's description of headaches treated in service was adequately considered by the September 2011 VA examiner in rendering his opinion.  The Board finds, however, that the evidence of record also shows that there is a 5-year gap in the Veteran's treatment and complaints for headaches post-service, and the Board finds that this weighs against the credibility of any lay assertion that headaches were persistent since service.  Therefore, in determining whether service connection for headaches is warranted in this case, the Board has accorded greater probative weight to the September 2011 VA opinion, which shows, based on a review of the entire record, that current headaches are not related to service.  For these reasons, the Board finds that service connection for chronic headaches is not warranted.  

The Board finds that the weight of the competent, credible, and probative evidence of record is against the claim for service connection for hemangiomas, claimed as brain and spinal tumors, and the weight of the competent, credible, and probative evidence of record is against the claim for service connection chronic headaches.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.

Hepatitis C

The Veteran contends in a March 2012 Board hearing that hepatitis C is related to air gun inoculations in service, routine vaccinations administered with a syringe, or through giving blood on one occasion in service.  In an April 2007 statement, the Veteran reported that he believed that hepatitis C was a result of exposure to an herbicide agent in service.  

The Veteran has currently diagnosed hepatitis C.  VA treatment records show that the Veteran carries a current diagnosis of hepatitis C, and this diagnosis was confirmed by VA medical providers in a November 2006 WRIISC evaluation.  

The Board finds, initially, that hepatitis C is not included in the indicated diseases associated with exposure to an herbicide agent, thus, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309(e).  The evidence of record does not otherwise indicate that hepatitis C is related to exposure to an herbicide agent in service, and as to the Veteran's own lay assertions, the Board finds that the Veteran is not competent to relate hepatitis C to in-service exposure to an herbicide agent.  See Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  For these reasons, the Board finds that service connection is not warranted for hepatitis C based on in-service exposure to an herbicide agent.  

The Board finds that hepatitis C was not indicated in service, and was first diagnosed in 1992, approximately 20 years after the Veteran's separation from service.  Service treatment records contain no complaints, diagnoses, or treatment that can be related to hepatitis C or a liver disorder.  A January 1972 separation examination indicates that there was no change in the Veteran's health since his enlistment.  

The Veteran testified that he was diagnosed with hepatitis C post-service, sometime in the 1980s; however, VA treatment records show that hepatitis was first diagnosed in January 1992 in conjunction with in-patient psychiatric hospitalization.  VA psychiatric treatment records dated around this time show that the Veteran had a history of intravenous (IV) drug abuse, to include IV cocaine use.  An August 1990 VA psychiatric treatment report noted that the Veteran had a history of cocaine abuse and that he abused this drug intravenously in the past.  While the Veteran stated that he had not taken cocaine for a long time during the January 1992 hospital admission, a drug screen test completed that month was positive for amphetamines, benzodiazepines, and cocaine.  A hepatitis profile was requested, along with repeat liver enzymes, which showed an increase of liver enzymes.  A hepatitis profile was positive, though the Veteran did not have any apparent symptoms of hepatitis at that time.  

In addition to the initial report with regard to IV drug use and a positive hepatitis screen in January 1992, a May 1992 treatment report states that the Veteran had a history of IV cocaine abuse, and in fact had cellulitis of the left hand where he recently injected about a week prior.  The Veteran was treated for cellulitis of the left hand secondary to IV injection.  While a hepatitis profile was negative in May 1992, a diagnosis of hepatitis C was later confirmed in June 1995.  A July 1992 VA examination noted elevated liver functions and cocaine abuse.  A September 1992 VA treatment report noted a long history of IV cocaine abuse, with the last use reported to be three days prior to admission.  A May 1994 VA treatment report shows that the Veteran's last IV use of cocaine was four to five days prior.  While the Veteran denied sharing needles or use of dirty needles or syringes, he was also noted to have skin abscesses in the upper forearms requiring treatment with antibiotics in May 1994.  An October 1994 VA treatment report reflects recent use of IV cocaine.  In June 1995 the Veteran was diagnosed with hepatitis C, as well as with cocaine dependence.    

Several risk factors for hepatitis C have been recognized by VA.  These include: transfusion of blood or blood product before 1992, organ transplant before 1992, hemodialysis, tattoos, body piercing, intravenous drug use (from shared instruments), high-risk sexual activity, intranasal cocaine (from shared instruments), accidental exposure to blood products as a health care worker, combat medic, or corpsman by percutaneous (through the skin) exposure or mucous membrane exposure, and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or the sharing of toothbrushes or shaving razors.  VA Training Letter 01-02 (April 17, 2001); VA Training Letter 98-110 (November 30, 1998).  

The following key points regarding the contraction of hepatitis C also have been recognized.  First, hepatitis C is spread primarily by contact with blood and blood products.  Second, the highest prevalence of hepatitis C infection thus is among those with repeated, direct percutaneous exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Third, hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  VA Fast Letter 04-13 (June 29, 2004).  As such, VA has concluded that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992 and injection drug use.  Id.  

The Board finds that the Veteran has a post-service risk factor for hepatitis C of IV drug use.  The initial January 1992 hepatitis profile was requested after noting the Veteran's history of IV drug use and a positive screening for current drug use was also noted.  VA treatment records dated from 1992 to 1995 show that the Veteran had a both a history of and continued IV cocaine use during that time.  The Board finds that the Veteran's hearing testimony, stating that he was diagnosed with hepatitis C in the 1980s, is inconsistent with objective findings from the medical record which do not reflect any diagnosis of hepatitis C prior to 1992, and the Board finds that this inconsistency weighs against the credibility of his lay statements.  Additionally, while the Veteran reported, in conjunction with his VA treatment in the 1990s that he did not share or use dirty needles, the Board finds that these statements are not credible.  In that regard, the Veteran also denied recent drug use in January 1992, however, a January 1992 drug screen came back positive.  Additionally, the Board finds it unlikely that the Veteran would be seen for repeated infections in the area of the IV injection sites, requiring antibiotic treatment, had he been using clean needles at that time.  The Board finds that these inconsistencies as shown by the medical record, weight against the credibility of the Veteran's statements, even when offered for treatment purposes.  For these reasons, the Board finds that the Veteran is not credible, and accordingly his lay statements have been accorded little probative weight. 

The Veteran contends that hepatitis C is related to air gun inoculations in service, routine vaccinations administered with a syringe, or through giving blood on one occasion in service.  The Board finds that the Veteran is credible in his reports of receiving vaccinations and giving blood in service, as these acts tend to be consistent with the circumstances of military service generally.  The Board finds, however, that the Veteran has not identified any recognized risk factor for hepatitis C in service, nor is there any competent, credible, and probative evidence of record which links currently diagnosed hepatitis C to air gun inoculations in service, routine vaccinations administered with a syringe, or through giving blood in service.  Instead, the record shows that hepatitis C was diagnosed approximately 20 years after service separation, and at the time of the Veteran's diagnosis, objective medical evidence shows that he was evaluated over an extended period of time for intravenous drug use, which is a recognized risk factor for hepatitis C.  

While the Veteran asserts that hepatitis C is related to vaccinations or the giving of blood in service, without evidence of any blood to blood contact, the etiological cause of a hepatitis C infection falls outside the realm of common knowledge of a lay person, and thus the Veteran has not provided competent evidence on that issue.  See Jandreau, 492 F.3d at 1377.  Because hepatitis C was diagnosed 20 years after the Veteran's separation from service, the Board finds that hepatitis C was not incurred in service, and the Veteran has not otherwise established a nexus between current hepatitis C and any alleged risk factors in service, and instead, the evidence of record shows that the Veteran has a post-service risk factor for hepatitis C of IV drug use.  Absent competent, credible, and probative evidence that relates hepatitis C to a risk factor in service, the Board finds that the weight of the evidence is against the claim for service connection for hepatitis C.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.

A Respiratory Disorder

The Veteran contends that bronchitis and emphysema were incurred in service.  After reviewing all the lay and medical evidence, including the Veteran's statements and testimony, the Board finds that the weight of the evidence is against the Veteran's claim for service connection for a respiratory disorder.

The Veteran has currently diagnosed chronic bronchitis and chronic obstructive sleep apnea.  VA treatment records dated in 2009 and 2010 show that chronic bronchitis is included under the Veteran's current problem list.  Chronic obstructive sleep apnea was diagnosed by an April 2004 VA sleep study.  VA and private treatment records do not reflect a current diagnosis of emphysema. 

The Board finds that Veteran did not have any symptoms related to a respiratory disorder in service.  Service treatment records, to include a January 1972 separation examination report, do not reflect any symptoms, disability, or complaints related to bronchitis, emphysema, or other respiratory issues in service and the Veteran has not identified the presence of any such symptoms in service.  Accordingly, the Board finds that the Veteran did not have any symptoms related to a respiratory disorder in service.

The Veteran testified that he smoked cigarettes in service, but did not make any specific assertion as to the presence of any respiratory symptoms or disability in service.  In an October 1984 letter, Dr. A.H. stated that the Veteran was treated for an upper respiratory tract infection (post-service) in October 1974 and January 1975.  He was treated for pneumonia in April 1978 and May 1978.  He was treated for an upper respiratory tract infection in October 1978.  He was seen in September 1984 for bronchitis.  

A March 1981 VA Agent Orange examination shows that the respiratory system was normal with no history of previous pulmonary disease.  VA treatment records reflect treatment for pharyngitis and bronchitis in January 1986.  A May 1988 VA psychiatric hospitalization report shows that an internal medicine workup revealed chronic bronchitis.  Chest x-ray did not reveal pneumonias but revealed chronic changes.  January 1989 and March 1989 VA psychiatric hospitalization records reflect a diagnosis of chronic bronchitis.  

The evidence of record shows that the Veteran was not seen for any respiratory complaints in service, and while he was treated for upper respiratory tract infections two years after service separation, it appears that these infections resolved with treatment.  He was treated again a few years later for pneumonia and an upper respiratory infection, but again, it appears that these conditions resolved with treatment, as a chronic disability relating to an upper respiratory infection or pneumonia was not indicated in a March 1981 VA Agent Orange examination, or by Dr. A.H. in his October 1984 report.  

The Veteran was not diagnosed or treated for bronchitis until 1984, over 12 years after his separation from service.  In January 1986, via an internal medicine work-up, bronchitis was found to be chronic.  The Veteran did not have any symptoms related to bronchitis in service, and bronchitis was not diagnosed until over a decade after the Veteran's separation from service.  Competent, credible, and probative evidence of record does not otherwise establish a nexus between currently diagnosed bronchitis and service.  Similarly, there is no indication that sleep apnea, diagnosed in April 2004, is etiologically related to service.

While the Veteran asserts that bronchitis or emphysema are related to service, the Veteran is not competent to diagnose emphysema and the Board finds that the etiological cause of bronchitis falls outside the realm of common knowledge of a lay person, particularly where no respiratory symptoms were indicated in service, and thus the Veteran has not provided competent to provide evidence these issues.  See Jandreau, 492 F.3d at 1377.  

Absent competent, credible, and probative evidence that relates a currently diagnosed respiratory disorder to any in-service symptoms, disability or injury, the Board finds that the weight of the evidence is against the claim for service connection for a respiratory disorder.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.

Hypertension

Service treatment records contain no complaints, diagnoses, or treatment related to hypertension in service.  A January 1972 separation examination reflects a blood pressure reading of 116/66; hypertension was not indicated.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2012) (indicating that for VA rating purposes, the term "hypertension" means that diastolic blood pressure is predominantly 90 mm or greater). 

Hypertension did not manifest to a compensable degree within one year of service separation.  The Veteran was not diagnosed with hypertension until many years after service separation, in 2001.  VA treatment records reflect a diagnosis of hypertension beginning in August 2001 and private treatment records reflect a diagnosis of hypertension since May 2002.  During a November 2010 VA examination, the Veteran reported that hypertension was diagnosed after 2000, but he was unsure of the exact year of the diagnosis.  

Hypertension was not chronic in service, was not continuous since the Veteran's separation from service, and the evidence of record does not otherwise establish a nexus between currently diagnosed hypertension and the Veteran's period of service.  As the Board has already noted, hypertension was not shown in service or at the time of the Veteran's separation from service.  The record contains post-service VA and private treatment records dated from 1977 to present which do not indicate a diagnosis of hypertension until 2001, 29 years after the Veteran's separation from service.  Hypertension did not manifest to a compensable degree within one year of service separation.  The evidence of record, lay and medical, does not otherwise establish a nexus between currently diagnosed hypertension and service.  For these reasons, the Board finds that service connection is not warranted for hypertension on a direct basis. 

The Veteran has claimed that hypertension is secondary to service-connected diabetes mellitus, type II.  The Veteran was afforded two VA examinations in April 2004 to address hypertension and diabetes mellitus.  Both examinations were completed by the same VA examiner.  The claims file was reviewed and a physical examination was conducted.  The VA examiner stated that hypertension was first diagnosed in August 2001 with a diagnosis of borderline hypertension in 1999.  There were no reported symptoms of hypertension, and the Veteran reported that diabetes was diagnosed at approximately the same time.  The VA examiner opined that it was unlikely that hypertension was secondary to diabetes mellitus, reasoning that there was no microvascular disease and no evidence of renal disease.  He additionally reasoned that hypertension was diagnosed at approximately the same time as diabetes.  He stated that for diabetes to give rise to hypertension, diabetes would likely need to be present for nearly 10 years, and he would also have to show evidence of renal disease or microvascular disease.

While the April 2004 VA examiner did not clearly address whether hypertension was aggravated by service-connected diabetes mellitus, a more recent November 2010 VA examination shows that hypertension was not caused by, the result of, or aggravated by diabetes.  The Board finds that the November 2010 VA opinion adequately addressed the question of aggravation.  The November 2010 VA examination for diabetes mellitus included a discussion of the Veteran's medical history as it pertains to hypertension.  The VA examiner opined that hypertension was not the result of, or aggravated by diabetes, reasoning that hypertension due to diabetes typically developed in stage 3 diabetic neuropathy, and the Veteran did not have stage 3 diabetic neuropathy, 

The Board finds that the April 2004 and November 2010 VA opinions are probative in this case, and show that hypertension is not proximately due to nor permanently aggravated by service-connected diabetes mellitus.  According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  The April 2004 and November 2010 VA opinions were based on examination and interview of the Veteran, to include a review of the record.  The examiner included reasons and bases for the opinions rendered, and the opinions were based on objective findings from the record and the VA examiners' own expertise.  The Board finds that the two VA opinions were based on an accurate factual background, and therefore provide competent, credible, and probative evidence showing that hypertension is not secondary to service-connected diabetes mellitus, type II. 

For the reasons discussed above, the Board finds based on the competent, credible, and probative evidence of record, that hypertension was not incurred in service, did not manifest to a compensable degree within one year of service separation, and is not proximately due to or aggravated by service-connected diabetes mellitus, type II.  A preponderance of the evidence is against the claim for service connection for hypertension and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating for Diabetes Mellitus

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  

Prior to June 16, 2011, the Veteran was assigned a 20 percent disability rating for diabetes mellitus, type II, under the provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913 (2012).  An increased 40 percent disability rating was assigned effective June 16, 2011.   

A 20 percent rating is assigned where insulin and restricted diet, or; use of oral hypoglycemic agent and restricted diet is required.  A 40 percent rating is assigned where insulin, restricted diet, and regulation of activities is required.  A 60 percent disability rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulations of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2012).  

Because the RO issued a new rating decision in June 2011, granting an increased 40 percent evaluation for type II diabetes mellitus effective June 16, 2011, the Board finds that a staged rating is for consideration in this case.  
Private treatment records dated in 2002 and 2003 reflect treatment for diabetes mellitus with oral hypoglycemic agents.  In August 2003, the Veteran reported that since an increase in his medications, he had episodes of hypoglycemia on a daily basis in the late afternoon.  The Veteran's medication was adjusted.  

An April 2004 VA examination reflects a diagnosis of type II diabetes mellitus, diagnosed in 2000.  The Veteran reported fatigability, and reported changes to vision, though it was noted that he had been seen by ophthalmology and had no diagnosis of diabetic retinopathy.  The Veteran was treated with oral hypoglycemic agents at the time of the examination.  The Veteran reported weight loss, frequency of urination, and trouble with daily activities due to low blood sugars.  The Veteran was diagnosed with type II diabetes requiring multiple oral medications for treatment.  There were no complications secondary to diabetes mellitus.  

In August 2005, the Veteran was seen with hypoglycemic episodes causing transient visual changes, without evidence of diabetic retinopathy.  It was noted that his medications were readjusted in the last month.  The Veteran continued to receive medication management for diabetes mellitus through VA without further complaints relating to hypoglycemic reactions from 2005 to 2010.  VA treatment records dated in January 2008 and March 2010 shows that diabetes mellitus was under good control and the Veteran was continued on oral hypoglycemic agents. 

During a November 2010 VA examination, the Veteran reported that he thought his diabetes was worse because his labs were elevated.  He tried to follow a diabetic diet, and used home fasting glucose monitors.  The Veteran was treated with an oral hypoglycemic agent.  A physical examination and testing was completed.  The Veteran was diagnosed with diabetes and reported having fatigue which he attributed to diabetes mellitus, but the VA examiner noted that the Veteran had other contributing factors including hepatitis.  The Veteran was also evaluated for and diagnosed with peripheral neuropathy; however, the Board notes that the Veteran is separately service-connected for peripheral neuropathy and it is not a subject of the current appeal.  

A March 2011 VA treatment report shows that the Veteran was interested in more aggressive diabetic control.  He experienced hypoglycemia with his current medication and his medications were, therefore, adjusted.  A copy of a prescription, submitted by the Veteran, shows that he was started on insulin in March 2011.  

Prior to June 16, 2011, the Veteran's diabetes is shown to be controlled with the use an oral hypoglycemic agent or insulin, and restricted diet, consistent with a 20 percent rating.  The evidence of record, dated prior to June 16, 2011 does not show that regulation of activities was required for control of his diabetes mellitus as described for a higher 40 percent rating under Diagnostic Code 7913.  See Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that where a higher rating lists all the criteria for the lower evaluation and additional criteria for the increase, the criteria are conjunctive and must all be shown before an increase is warranted).  Therefore, the Board finds that prior to June 16, 2011, a higher rating is not warranted for diabetes mellitus, type II.  While the Veteran was shown to have complaints related to episodes of hypoglycemic reactions in August 2003, August 2005, and March 2011, these episodes were managed with a change in medication and did not result in hospitalization, twice a twice a month visits to a diabetic care provider, or other complications.  Moreover, absent evidence of restriction of activities due to diabetes mellitus during this time, the Board finds that a higher evaluation is not warranted for diabetes mellitus prior to June 16, 2011. 

The Veteran's VA treating physician provided a letter, dated in June 2011, stating that the Veteran had experienced a worsening of glucose control and an associated increase of symptoms of hyperglycemia.  This was reviewed at a January 2011 clinical visit, including his options for improved control, to include adjustment of medication.  In March 2011, given the lack of objective or subjective improvement, insulin was initiated.  On his most recent evaluation the Veteran demonstrated improvement in his symptoms and in objective parameters including weight loss and improved hemoglobin A1C level.  He was advised to continue his current regimen.  The VA physician clarified that the decision to add insulin to his medication regimen was made after careful clinical review of the Veteran's situation and all other treatment options.  While the VA treating physician provided evidence clarifying the circumstances surrounding the decision to initiate insulin therapy for treatment of diabetes mellitus, Diagnostic Code 7913 provides for a 20 percent evaluation where either insulin and restricted diet, or; use of oral hypoglycemic agent and restricted diet is required.  38 C.F.R. § 4.119.  Thus, the Board finds that an evaluation in excess of 20 percent is not warranted, prior to June 16, 2011, based on the earlier initiation of insulin therapy described by the VA physician.  

In an October 2011 letter, the VA treating physician provided further comment on the Veteran's current clinical circumstances with regard to the management to diabetes.  The Veteran was treated with metformin (a hypoglycemic agent), insulin, and had been advised to follow a restricted diet.  The VA physician stated, with regard to activities, the Veteran had been advised to "limit his physical exertion" in a symptom limited fashion to reduce the occurrence of symptomatic hypoglycemia.  The October 2011 letter clarified that regulation of activities was required for treatment of diabetes mellitus, in addition to insulin treatment and restricted diet consistent with a 40 percent evaluation for diabetes mellitus.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  

The Board finds that from June 16, 2011, the evidence of record does not reflect episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated in addition to insulin treatment, restricted diet, and regulation of activities to warrant a higher 60 percent rating.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  While the VA treating physician indicated that the Veteran had to increase his medications and restrict activities in order to reduce the occurrence of symptomatic hypoglycemia, the physician stated that the Veteran had demonstrated improvement in his symptoms after the initiation of such treatment, and based on the June 2011 and October 2011 letters, it appears that the Veteran was evaluated approximately every three months for the management of diabetes mellitus.  The evidence of record does not reflect any hospitalizations due to hypoglycemic reactions, or twice a month visits to a diabetic care provider, and episodes of ketoacidosis are not indicated by the evidence of record.  For these reasons, the Board finds that from June 16, 2011, an evaluation in excess of 40 percent is not warranted for diabetes mellitus.  

Based on the foregoing, the Board finds that prior to June 16, 2011, an increased rating for diabetes mellitus type II, in excess of 20 percent, is not warranted.  An evaluation in excess of 40 percent from June 16, 2011, is denied.  The Board finds that a preponderance of the evidence is against the claim for an increased rating prior to and from June 16, 2011, and the claim must be denied.  Because a preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his service-connected diabetes mellitus.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge; and as the Board finds that the Veteran's reports have been credible, his reports with respect to his symptomatology, such as increased fatigue, or elevated laboratory finds, have been considered.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran's statements offered during his examinations and during the course of his medical treatment have been considered by the Board.  Based on those statements, in addition to findings provided during examination, the Board finds that a higher evaluation is not warranted for diabetes mellitus, type II at any time during the course of the relevant rating period. 

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and occupational and functional impairment caused by the diabetes mellitus is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on the effects of diabetes mellitus, including the need for insulin, restricted diet, and regulation of activities, and based on more severe symptoms such as episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations or frequent visits to a diabetic care provider, or other complications, if shown.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  In this case, considering the lay and medical evidence, the Veteran's diabetes mellitus requires insulin treatment, restricted diet, and more recently, restriction of activities, and these symptoms are contemplated by the schedular rating criteria.  The Board notes, additionally, that the Veteran is in receipt of separate ratings for peripheral neuropathy of the right and left lower extremities, but that these disabilities are not a subject of the current appeal.  See 38 C.F.R. § 4.20.  

Additionally, the Board has considered the Veteran's functional limitations noted during VA examinations.  The Veteran has identified some symptoms of fatigue; however, a November 2010 VA examiner found that diabetes mellitus had no effects on functionality in usual occupation.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (2012).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2012).  In this case, the functional limitations imposed by the Veteran's disability are specifically contemplated by the criteria discussed above, including the effect of the diabetes mellitus on his daily life.  In the absence of exceptional factors associated with diabetes mellitus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Helpless Child Benefits

The Veteran claims entitlement to helpless child benefits for his daughter, S.L.W., on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.  VA provides certain benefits for a child of a veteran who is shown to be permanently incapable of self-support by reason of mental or physical defect by or before his or her 18th birthday.  See 38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. 
§§ 3.57(a)(1)(ii), 3.356 (2012). 
 
The term "child" includes an unmarried person, who before reaching the age of 18 years, became permanently incapable of self-support.  38 U.S.C.A. § 101(4); 
38 C.F.R. § 3.57 (2012).  Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  The focus of analysis is on the individual's condition at the time of her 18th birthday.  It is that condition which determines whether entitlement to the status of "child" should be granted.  See Dobson v. Brown, 4 Vet. App. 443 (1993). 

Under 38 C.F.R. § 3.356(b), rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects.  

The question of permanent incapacity for self-support is one of fact for the rating agency to determine based on competent evidence of record in each individual case.  Rating criteria applicable to disabled veterans are not considered controlling.  Principal factors for consideration are: 

1) Evidence that a claimant is earning her own support is prima facie evidence that she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child, by her own efforts, is provided with sufficient income for her reasonable support; 

2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when her condition was such that she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established; 

3) Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases it should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends; and 

4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 
		
38 C.F.R. § 3.356(b). 

For purposes of Title 38 of the United States Code, the term "child" is specifically defined as being unmarried.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  The marriage of a child of a veteran shall not bar recognition of such child as the child of the veteran for benefit purposes if the marriage is void, or has been annulled by a court with basic authority to render annulment decrees unless the Secretary determines that the annulment was secured through fraud by either party or collusion.  
38 U.S.C.A. § 103(e); see also 38 C.F.R. § 3.55(b)(1).  Although a child who has been married must now obtain an annulment to qualify for benefits as a helpless "child of the veteran," on or after January 1, 1975, a child whose marriage has been terminated by death or dissolved by a divorce decree would still qualify for benefits as a "child of the veteran," if the divorce decree was obtained prior to November 1, 1990.  38 C.F.R. § 3.55(b)(2); see Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8004(a)(2), (b), 104 Stat. 1388, 1388-343 (1990). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

S.L.W. is an adult daughter of the Veteran.  Her birth certificate shows that she was born on May [redacted], 1971.  She attained the age of 18 on May [redacted], 1989.  

A September 1990 private psychiatric evaluation shows that S.L.W. was determined to be totally disabled due to psychiatric disabilities at the age of 19; the length of future disability was stated to be indefinite.  

Social Security Administration (SSA) records dated in August 1990 show that S.L.W. reported that she did not graduate from high school, and reportedly quit school in the ninth grade.  In October 1990, S.L.W. was evaluated for depressive disorder, generalized anxiety disorder, a personality disorder, and substance addiction disorders, resulting in marked difficulties in maintaining social functioning, frequent deficiencies in concentration, persistence or pace, resulting in failure to complete tasks in a timely manner, and repeated episodes of deterioration or decompensation in work or work-like settings.  The S.L.W. was in receipt of SSA benefits beginning in 1986, though treatment records associated with the earlier grant of benefits are not of record.  The Veteran testified in March 2012 that SSA benefits were terminated in 1995; the circumstances regarding the termination of benefits in 1995 are unclear.  

During the March 2012 Board hearing, the Veteran testified that S.L.W. was previously married.  He specified that she married shortly after her mother died in 1996, that her former spouse was in jail when they got married, and that S.L.W.'s former spouse is dead, and that they were divorced.  

The lay evidence of record shows that S.L.W. was married shortly after her mother's death in 1996, and that, subsequently, her marriage was either terminated by divorce or death.  See 38 C.F.R. § 3.55(b)(2).  The Board finds that the Veteran is competent to provide testimony with regard to S.L.W.'s past marital status and the reasons for dissolution or termination of the marriage, and the Board finds that his testimony is credible as there is no reason to question his credibility in this regard.   

Since S.L.W.'s marriage was terminated by divorce or death sometime after 1996, and not prior to November 1, 1990, the provisions of 38 U.S.C.A. § 103(e) and 
38 C.F.R. § 3.55(b)(2), which pertain to the marriage of a child which terminated prior to November 1, 1990, do not apply.  Under the current 38 U.S.C.A. § 103(e) and 38 C.F.R. § 3.55(b)(1), the only legal grounds for the recognition of S.L.W. as a child of the Veteran is if the marriage was void, or has been annulled by a court having basic authority to render annulment decrees.  According to the Veteran's own testimony, S.L.W.'s marriage in 1996 was dissolved by a divorce decree or death, not by annulment, and there is no evidence of record showing that the marriage was void.  On the basis of the evidence of record and in accordance with 38 U.S.C.A. § 103(e)  and 38 C.F.R. § 3.55(b)(1), the Board finds that the claim for helpless child benefits for S.L.W. is precluded as a matter of law. 

While the record demonstrates that S.L.W. had significant psychiatric impairment prior to attaining the age of 18, VA is bound in its decision making by applicable law.  Because the S.L.W.'s marriage terminated via divorce or death after November 1, 1990, she is not a qualifying "child" of the Veteran ineligible for the benefits sought as a matter of law.  Accordingly, the Veteran has failed to state a claim upon which relief may be granted, and, as a matter of law, the claim must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994). 








	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for right knee degenerative joint disease is denied.

Service connection for left knee degenerative joint disease is denied.

New and material evidence having been received, the appeal to reopen service connection for a low back disability is granted.

Service connection for a low back disability is denied.

Service connection for hemangiomas, to include tumors of the brain and spine, is denied.

Service connection for headaches is denied.

Service connection for hepatitis C is denied.

Service connection for a respiratory disorder is denied.

Service connection for hypertension is denied.

An increased rating for diabetes mellitus type 2 in excess of 20 percent prior to June 16, 2011 is denied; and and an evaluation in in excess of 40 percent from June 16, 2011, is denied.  

Entitlement to helpless child benefits for S.L.W. on the basis of permanent incapacity for self-support prior to attaining the age of 18 years is denied.



	(CONTINUED ON NEXT PAGE)



REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The provisions of 
38 C.F.R. § 3.310 were amended, effective from October 10, 2006.  The new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006). Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.  

The Veteran has not been afforded a VA examination or evaluation to address claimed gastroparesis.  With regard to gastroparesis, the Veteran testified that he was diagnosed with a hiatal hernia in 1978 or 1979, post-service; however, a review of the medical evidence of record shows that a hiatal hernia was first diagnosed in October 1985, 13 years after the Veteran's separation from service, with no prior gastrointestinal complains, and no hernias found on a March 1981 VA examination.  
Nonetheless, private treatment records dated from 2002 to 2005 show that the Veteran has a current diagnosis of gastroparesis, diagnosed via an August 2002 gastric emptying scan.  In view of the Veteran's 2001 diagnosis of diabetes mellitus type II and evidence of gastroparesis via a past gastric emptying scan, the Board finds that a remand for a VA opinion is necessary to assist in determining whether gastroparesis is etiologically related to service-connected diabetes mellitus.  See Mclendon, supra.  
 
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the case to an appropriate VA examiner for a medical opinion to assist in determining whether claimed gastroparesis is secondary to service-connected diabetes mellitus (an examination is not required).  A VA examination is not required; however, if the VA examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The relevant documents in the claims folder should be made available for review in connection with request.  

The examiner should offer the following opinions: 

a.  Is it at least as likely as not (a 50 percent or greater probability) that diagnosed gastroparesis was caused by service-connected diabetes mellitus? 

b.  Is it at least as likely as not that diagnosed gastroparesis worsened in severity (was aggravated) by service-connected diabetes mellitus?  

The examiner should note that "aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

The examiner should provide a rationale for his or her opinions with reference to the evidence of record and should provide a discussion of the facts and medical principles involved.  

2.  After all development has been completed, the RO/AMC should re-adjudicate the claim for service connection.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


